Citation Nr: 1614373	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 33 educational assistance benefits from March 11, 2013, to May 3, 2013, in the amount of $4,050.52, was validly created.

2.  Entitlement to waiver of an overpayment of Chapter 33 educational assistance benefits in the amount of $4,050.52. 


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from October 1999 to December 2001; from October 2005 to March 10, 2006; from January 2010 to January 2011; and from October 2012 to September 2013.  He also had Title 10 active service as a member of the Army National Guard and Army Reserve from January 2005 to October 2005; from March 31, 2006, to September 2006; from March 2008 to November 2009; and from February 2011 to October 2012.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 decision of the Debt Management Center (DMC) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and two July 2013 decisions of the Committee on Waivers and Compromise (COWC) at the RO and Education Center in Muskogee, Oklahoma.


REMAND

The Veteran is in receipt of Chapter 33 educational benefits.  From March 11, 2013, to May 3, 2013, he received housing benefits and a book stipend for courses that were all conducted online.  As a result, an overpayment was created.  The Veteran requested a waiver of the overpayment in June 2013.  In two separate decisions issued in July 2013, the RO denied the Veteran's requests for a waiver of the overpayment in the amount of $3,929.69 for housing benefits, and $120.83 for the book stipend.  The Veteran perfected a timely appeal of those decisions; whether a waiver was warranted was the only issue certified to the Board.

However, during the course of his appeal to obtain a waiver of overpayment, the Veteran also challenged the creation of the debt itself.  In May 2013, the Veteran indicated in an email to his university that he believed the collection was in error; additionally, in his June 2014 substantive appeal, the Veteran requested that the collection action on his file be removed, and asserted that the debt was solely the error of VA and his university.  

Pleadings from a pro se claimant are to be read sympathetically in cases involving waivers of overpayments.  See Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  In the Veteran's case, the issue of whether the creation of an overpayment in the amount of $4,050.52 in educational assistance payments was proper has been raised when his pleadings are read sympathetically.  Thus, a threshold determination must be made on the propriety of the creation of the debt with a proper accounting prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal by addressing the issues of whether the debt was validly created, including with a proper accounting, and, if so, whether a waiver of recovery of the overpayment is proper.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

